DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 3-11 and 13-19 are presently pending.
Claims 14-19 are newly added.
Claims 1-2 and 12 are cancelled.
Response to Arguments
Applicant’s arguments, see page 8, filed 08/04/2021, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 8, filed 08/04/2021, with respect to the 102 rejections have been fully considered and are persuasive. The 102 rejections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 8, filed 08/04/2021, with respect to the 103 rejections have been fully considered and are persuasive. The 103 rejections have been withdrawn per applicant’s amendments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Rob L. Phillips on 08/11/2021. 
This examiners amendment is to correct the improper dependency language of claim 5. The claim is been amended to reflect that of the other respective dependent claims proper dependency language.

The application has been amended as follows: The claims are amended as follows:
Claim 5. (Currently amended) The body measuring device according to claims 6 or 7, wherein the body measuring device is formed into a footwear shape and the expansion-type measuring sensor is disposed in a foot-surrounding direction, and is characterized by measuring a degree of expansion of the base member caused by the foot-surrounding length of the user.

Allowable Subject Matter
Claims 3-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Isimaru JP 2002177015 discloses a shoe model with an appropriate size according to a foot size of a user without depending on experience, intuition or the like of a person making the shoe model. SOLUTION: Foot size data of the user measured by a non-contact three- dimensional form measuring device or the like are input into a foot size data inputting part 31 and fed to a shoe model size data preparing part 32. The shoe model size data preparing part 32 prepares size data for an ideal shoe model based on foot size data input by obtaining a relation between the foot size and a shoe model size for making the shoe fitting with the foot through 
However, Isimaru fails to disclose the body measuring device is formed into a footwear shape, and the expansion-type measuring sensor is formed into an expandable belt shape, and is characterized in that a non-expandable member is coupled to a tip of the expansion-type measuring sensor so as to form a sole portion or the body measuring device is formed into a footwear shape, and the expansion-type measuring sensor is formed into a belt shape expandable in a foot length direction, and is characterized in that non-expandable members are coupled to two ends in a foot length direction of the expansion-type measuring sensor so as to form a sole portion.
Yaskawa Electric Corporation JP 2005192744 (hereinafter “Yaskawa”) discloses a sensor for foot sole pressure has a lower limb attaching part 2 attached to the lower limb of the subject; foot sole pressure measuring means 3 provided on a foot sole of the lower limb attaching part 2; and a measuring part 4 for measuring foot sole pressure of the subject from measured information of the foot sole pressure measuring means 3. A plurality of the foot sole pressure measuring means 3 are provided on parts to be measured of the foot sole of the lower limb attaching part 2. The measuring part 4 judges the size of the foot of the subject from a position of the foot sole pressure measuring means 3, to which the pressure is applied when the subject wears the lower limb attaching part 2, and the foot sole pressure measuring means 3 positioned under the toe to a heel part of the subject are selected, so as to measure the timing, at which the part of the foot sole to be measured of the subject contacts the ground.
However, Yaskawa fails to disclose the body measuring device is formed into a footwear shape, and the expansion-type measuring sensor is formed into an expandable belt shape, and is 
Prior arts such as Isimaru and Yaskawa made available do not teach or fairly suggest, the body measuring device is formed into a footwear shape, and the expansion-type measuring sensor is formed into an expandable belt shape, and is characterized in that a non-expandable member is coupled to a tip of the expansion-type measuring sensor so as to form a sole portion or the body measuring device is formed into a footwear shape, and the expansion-type measuring sensor is formed into a belt shape expandable in a foot length direction, and is characterized in that non-expandable members are coupled to two ends in a foot length direction of the expansion-type measuring sensor so as to form a sole portion.
Hence the best prior art of record fails to teach the invention as set forth in claims 3-11 and 13-19 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855